Bijur, J.
The plaintiff had arranged to give an exhibition in premises in the city of New York. A salesman of defendant called on plaintiff’s representative and executed the contract in suit. The. agreement describes the plaintiff as lessor and the other party as *4“Isaac L. Adelman of the Grolier Society,” and is signed by Adelman in the same terms. Standing alone, this agreement might very well be construed as that of Adelman personally, but in the attestation clause it is recited that the lessee has caused these presents to be signed by its “ representative,” the latter word having been written by Adelman himself at the time of execution. In this form it seems to me that the agreement sufficiently indicates that it was intended to bind the defendant in its corporate capacity. Booth v. Farmers & M. Natt. Bank, 50 N. Y. 396; Whitford v. Laidler, 94 id. 145.
As to Adelman’s authority, plaintiff does not claim to bind the defendant otherwise than by ratification, and there was ample evidence to demonstrate that the' agreement had been shown to defendant’s officers; that they had discussed its terms with one of the plaintiff’s representatives, and had orally agreed to change the stand provided for their exhibition from the one mentioned in the agreement to another one that suited them better, and that that change was actually carried out.
Respondent urges, in favor of affirmance, the point that plaintiff proved no damages, because he did not show the value of the books which defendant, under the agreement, promised to deliver in payment of the rental of the stand. The agreement, however, expresses the consideration as “ $375 in books, etc.” This in itself was sufficient prima facie proof of damage in the amount named. See, for example, New York News Publishing Co. v. National Steamship Co., 148 N. Y. 39.
Seabury and Cohalan, JJ., concur.
Judgment reversed and new trial granted, with costs to appellant to abide event.